961 A.2d 697 (2008)
197 N.J. 22
In the Matter of Sheldon Herbert KRONEGOLD, an Attorney at Law.
D-146 September Term 2007.
Supreme Court of New Jersey.
September 10, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-378, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), SHELDON HERBERT KRONEGOLD of ENGLEWOOD, who was admitted to the bar of this state in 1983, should be suspended from the practice of law for two prospective six-month suspensions, to run consecutively, based on discipline imposed in the State of New York for conduct that in New Jersey violates RPC 5.5(a)(2) (assisting a nonlawyer in the unauthorized practice of law) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that SHELDON HERBERT KRONEGOLD is suspended from the practice of law for a period of six months, effective October 10, 2008, for the unethical conduct found in District Docket No. XIV-07-125E, and suspended from the practice of law for a period of six months, effective April 11, 2009, for the unethical conduct found in District Docket No. XIV-06-273E; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.